Opinion by
Porter, J.,
This defendant was jointly indicted with Hugo Gerstman, both having been convicted and sentenced, each of the defendants appealed to this court. The questions raised by the specifications of error which refer to the refusal of the court below to quash the indictment have been considered in an opinion this day filed in the case of Commonwealth v. Gerstman (No. 195 October Term 1915) and, for the reasons stated in that opinion, those specifications of error are overruled. The remaining specifications of error raise only the question whether the evidence produced at the trial was sufficient to warrant the submission of the question of the defendant’s guilt or innocence to the jury. Careful consideration of the evidence has led us to the conclusion that the case was one that must necessarily have gone to the jury. It was established beyond doubt that the defendant had received the goods which had recently been stolen, and the circumstances under which he received them were such as to warrant a finding, beyond a reasonable doubt, that he must have known that he was receiving stolen goods. The specifications of error are dismissed.
The judgment is affirmed, and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence, or any part of it, which had not been performed at the time this appeal was made a supersedeas.